512 So. 2d 121 (1987)
Horace Paul NIX
v.
STATE of Alabama.
Civ. 5934.
Court of Civil Appeals of Alabama.
June 3, 1987.
Rehearing Denied July 8, 1987.
Arthur J. Madden III, Mobile, for appellant.
Don Siegelman, Atty. Gen., and Mary Ellen Forehand, Asst. Atty. Gen., for appellee.
BRADLEY, Presiding Judge.
This case involves an appeal from the circuit court's dismissal of a petition for writ of habeas corpus.
The record reveals that Horace Paul Nix is currently confined to Searcy Hospital in Mount Vernon, Alabama. On approximately January 12, 1987 Nix filed a petition for writ of habeas corpus in the Circuit Court of Mobile County, Alabama. On January 16, 1987 the circuit court denied the peitition *122 for writ of habeas corpus. Shortly thereafter, Nix filed his notice of appeal.
At the outset, we note that the Alabama Court of Civil Appeals has exclusive appellate jurisdiction to entertain this appeal pursuant to section 12-3-10, Code 1975, because the appeal involves the enforcement of an order or action of an administrative agency, namely Alabama Department of Mental Health and Mental Retardation. See, § 12-3-10, Code 1975; see also, Kimberly-Clark Corp. v. Eagerton, 433 So. 2d 452 (Ala.1983).
Turning now to the merits of Nix's appeal from the circuit court's dismissal of his petition, we note that an application for a writ of habeas corpus "must be verified by the oath of the applicant to the effect that the statements therein contained are true to the best of his knowledge, information and belief...." § 15-21-4, Code 1975. See, Newton v. State, 487 So. 2d 1391 (Ala. Cr.App.1986); O'Such v. State, 423 So. 2d 317 (Ala.Cr.App.1982).
The petition does not contain a jurat; no name other than petitioner's appears on the petition or accompanying papers. In the absence of a verification, the trial court properly dismissed the petition. See, O'Such v. State, supra.
AFFIRMED.
HOLMES and INGRAM, JJ., concur.